United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, CINCINNATI BULK
MAIL CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1048
Issued: December 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant filed a timely appeal of a November 17, 2009 merit decision
which affirmed the denial of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that her right upper extremity conditions are
causally related to factors of her federal employment.

FACTUAL HISTORY
On January 2, 2009 appellant, then a 37-year-old mail handler, filed an occupational
disease claim alleging that she became aware that pain and tingling symptoms from her right
hand to her neck were caused by repetitive motion of light-duty rewrap. She did not stop work.
In support of her claim, appellant submitted a January 20, 2009 note from Dr. Thomas E.
Shockley Jr., a Board-certified orthopedic surgeon, who noted that appellant was seen on
September 9, 2008 “for her right extremity.”
By decision dated March 9, 2009, the Office denied appellant’s claim on the grounds that
she did not establish that she sustained a medical condition causally related to the accepted
factors of her federal employment.
The Office received additional medical evidence. On September 9, 2008 Dr. Shockley
reported that appellant had pain in her right upper extremity, numbness in her hand and tingling
up into her arm. He noted that she performed repetitive activities at work where she had to
bundle mail with tape, wrap and tear. Dr. Shockley concluded that he would recommend an
electromyogram (EMG) study to rule out radiculopathy or carpal tunnel. A September 12, 2008
EMG study of appellant’s right upper extremity was interpreted as within normal limits by
Dr. Timothy Flenner, Board-certified in physical medicine.
In an April 3, 2009 progress report, Dr. Shockley noted that appellant’s right arm
symptoms had increased. He recommended a repeat EMG evaluation, noting that he was
concerned that appellant at least had a strain, which had persisted. Appellant underwent a repeat
EMG evaluation on May 1, 2009 which was interpreted by Dr. Ayse L. Lee-Robinson, Boardcertified in physical medicine, as revealing mild ulnar mononeuropathy at the right elbow,
consistent with mild cubital tunnel syndrome and suspicious for overlying subacute cervical
radiculopathy. On May 12, 2009 Dr. Shockley reported that the recent EMG evaluation revealed
evidence of C7 greater than C6 cervical radiculopathy, with some changes in the ulnar nerve
consistent with cubital tunnel syndrome of the right upper extremity. He also noted that x-rays
of appellant’s cervical spine showed calcification of her cervical spine at C4-5, with disc
narrowing.
On July 7, 2009 Dr. Shockley reported that a recent MRI scan was within normal limits,
but that appellant had continuing pain over the medial epicondyle. Appellant performed
repetitive work and he opined “I think that at this point if we can decrease the amount of
repetitive activities at work that could help her.”
On August 26, 2009 appellant requested reconsideration and submitted additional
medical reports. A May 28, 2009 MRI scan of her cervical spine was interpreted by Dr. Charles
Henne Kuntz, a Board-certified radiologist, as a normal scan, with no change from a prior MRI
scan dated September 7, 2007.
On September 23, 2009 the Office asked Dr. Shockley to provide further information.
Dr. Shockley was asked to review a statement of accepted facts and submit a narrative report

2

which addressed all diagnosed medical conditions affecting appellant’s right arm, detailing
objective findings, and an opinion as to which diagnosed condition was causing her radicular
symptoms. He was also asked to provide a well-reasoned opinion as to whether appellant’s work
exposure as a modified mail handler, which she performed for four hours a day, five days a
week, caused or contributed to the development of each diagnosed condition.
On October 20, 2009 Dr. Shockley responded that, while appellant’s May 28, 2009 MRI
scan was reported as normal, a subsequent EMG did show changes within the C6-7 nerve root
consistent with cervical radiculopathy. Appellant’s symptoms of radicular-type pain radiating
into her upper extremity were in line with the EMG findings. Regarding her work duties,
Dr. Shockley noted that appellant continued to perform repetitive activities and the more she did,
the worse she felt. He also noted that appellant had a component of lateral epicondyle tenderness
as she had tenderness directly over the lateral epicondyle.
By decision dated November 17, 2009, the Office noted that the diagnosis of cervical
radiculopathy had been established. It affirmed the denial of appellant’s claim finding that the
medical evidence did not establish causal relation between the diagnosed condition and
appellant’s work exposure.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.1
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, showing a causal
relationship between the claimed conditions and the identified factors. The belief of appellant that
the condition was caused or aggravated by the identified factors is not sufficient to establish causal
relation.2
ANALYSIS
The Office has accepted that appellant performed rewrap duties for four hours a day, five
days a week and that she was diagnosed with cervical radiculopathy. The Board finds that
appellant has not met her burden of proof to establish that her rewrap duties caused her
diagnosed medical condition.
The medical evidence submitted in support of appellant’s claim consists of EMG and
MRI scan studies, and progress notes from Dr. Shockley. The MRI scan studies of appellant’s
1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

Lourdes Harris, 45 ECAB 545 (1994).

3

cervical spine on September 7, 2007 and May 28, 2009 were both within normal limits and
showed no change from one study to the next. A September 12, 2008 EMG study of appellant’s
right extremity was normal, but on May 1, 2009 appellant underwent a repeat study which was
interpreted by Dr. Shockley as revealing C6-7 cervical radiculopathy. On September 23, 2009
the Office prepared a statement of accepted facts and asked that Dr. Shockley state his diagnosis
of appellant’s condition, and explain with medical rationale how her work duties caused or
contributed to the diagnosed condition. Dr. Shockley noted only that appellant continued to do
repetitive activities and the more she did, the worse she felt. He did not offer any explanation as
to how the specific duties outlined by the Office in the statement of accepted facts
physiologically caused cervical radiculopathy. In lieu of a medical opinion, Dr. Shockley’s
report is of limited probative value.3
Regarding the condition of lateral epicondyle tenderness, the Board finds that
Dr. Shockley did not support this diagnosis with objective findings and offered no explanation as
to whether appellant’s employment duties would cause this condition.
An award of compensation may not be based on surmise, conjecture or speculation. The
Board has held that the fact that a condition manifests itself or worsens during a period of
employment4 or that work activities produce symptoms revelatory of an underlying condition5
does not raise an inference of causal relationship between a claimed condition and employment
factors.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish causal
relationship between her right upper extremity conditions and factors of her federal employment.

3

See Mary Lou Barragy, 46 ECAB 781 (1995); Henry Bond, 35 ECAB 512 (1984).

4

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

5

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2009 be affirmed.
Issued: December 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

